               IN TFM LINITED STATES DISTRICT COURT                             FILED     -
           FOR TFM WESTERN DISTRICT OF NORTH CAROLINA                         ESTT:YTU'A NC
                         ASFIEVILLE DIVISION                                         2   I 2019
                                                                               AUG

                           DOCKET NO. 1 :19-CR-00054                         u.soItrruffi*.
UNITED STATES OF AMERICA
                                                 CONSENT ORDER AND
                                               JUDGMENT OF FORFEITURE

JAVIER PEREZ


      WHEREAS, the defendant, JAVIER PEREZ, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. l1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) and 28 U.S.C.5 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuantto Fed. R. Crim. P.32.2(bxl) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
I      WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below, as well as any other property identified in
Paragraph 2 of the Factual Basis. If the defendant has not previously submitted
such a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below andlor any other property identified in Paragraph 2 of the Factual Basis has
previously been stayed, the defendant hereby consents to a lifting of the stay and
consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFffi,REFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:
          o   ATI 1911GI,   .45 caliber pistol, serial number 01122315;
          o   Colt Gold Cup Trophy,.38 caliber pistol, serial number GV002675;
          .   Ruger Security, gmm caliber pistol, serial number 382-21064;
          o   Taurus PT-92, 9mm caliber pistol, serial number TL064766;
          o   Smith & Wesson SD9, 9mm caliber pistol, serial number FZP9664;
          o   Ruger Security, gmm caliber pistol, serial number 382-37445;
          o   Ruger LCR,.357 caliber revolver, serial number 545-07408;
          o   DPMS A-15, .223 caliber rifle, serial number F294506; and
          o   Glock 191 9mm caliber pistol, serial number BGAR231.

      The     Unila States Marshal andlor other property custodian for the
investigative agency is authorized to take possession and maintain custody of thp
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21  U.S.C. $
853(n), andlor other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms andlor ammunition listed above, in the              charging
instrument, andlor identified in Paragraph 2 of the Factual Basis, defendant consents
to disposal by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion, deem to be legally sufficient, and waives any
and all right to further notice of such process or such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property ffioy, within thiny days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identiff, locate or dispose of the properfy, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P.32.2(bX4)(A), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:



               : LETZRING
Assistant United States Attorney


JAVIER PEREZ
Defendant                                  Attorney for Defendant
                                                                        b
                                           Signed:                 27   ,2ots

                                           W. CARLETON               ALF
                                           United States M
